DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 8/9/22 are acknowledged and entered. Claims 1-14 are cancelled. Claims 15-34 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wieselblad (US 2015/0080811, previously cited) in view of Holmqvist, et al. (US 2014/0371670, herein Holmqvist).1 2	Regarding claim 15, Wieselblad teaches a dose setting mechanism for a medicament delivery device, the dose setting mechanism comprising: 	a tubular member having a longitudinal track (paragraph 0045: medicament container 85); 	a dose drum that is coaxial with the tubular member and axially and rotationally movable relative to the tubular member (paragraph 0046: piston plunger 20); and 	a stop member that is axially movable relative to the tubular member and rotationally locked relative to the tubular member (paragraph 0048: protrusions 66), 	wherein the stop member has an axially slaved connection with the dose drum, wherein the stop member comprises a track follower in engagement with the longitudinal track (paragraph 0046).	Wieselblad does not explicitly teach the tubular member positioned in an inside surface, the dose drum positioned inside the tubular member, the dose drum comprising a proximal end surface, and a stop member comprising a distal circumferential end surface.	Holmqvist teaches the tubular member positioned in an inside surface (paragraphs 0032 & Figs. 2, 3, 9, 11 and 15), the dose drum positioned inside the tubular member (paragraphs 0032 & Figs. 2, 3, 9, 11 and 15), the dose drum comprising a proximal end surface (paragraphs 0032 & Figs. 2, 3, 9, 11 and 15), and a stop member comprising a distal circumferential end surface (paragraphs 0032 & Figs. 2, 3, 9, 11 and 15).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wieselblad and Holmqvist, because such a combination allows for better delivery of the medication (paragraph 0009 of Holmqvist)	Regarding claim 16, Wieselblad further teaches the dose drum has a threaded connection with the tubular member (paragraph 0046).	Regarding claim 17, Wieselblad further teaches the track follower is a radial protrusion in engagement with the longitudinal track such that rotational movement of the dose drum causes a rotationally locked axial movement of the stop member relative to the tubular member (paragraph 0046).	Regarding claim 18, Wieselblad further teaches a length of the tubular member is defined by a distance between an initial position of the track follower relative to the longitudinal track and a distal end wall of the longitudinal track (paragraph 0046).	Regarding claim 19, Wieselblad further teaches the stop member is in the axially slaved connection between the initial position and the distal end wall (paragraph 0046).	Regarding claim 20, Wieselblad further teaches abutment of the track follower against the distal end wall prevents the dose drum from further axial displacement (paragraph 0046).	Regarding claim 21, Wieselblad further teaches a dose drum follower and a dose blocker sleeve, wherein the dose drum follower is axially and rotationally connected to the dose drum (paragraph 0046).	Regarding claim 34, Wieselblad further teaches rotational movement of the dose drum relative to the tubular member causes a maximum axial displacement of the stop member, relative to the tubular member (paragraph 0046).
Allowable Subject Matter
Claims 22-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 15-34 have been considered but are moot in view of the new grounds of rejection. New reference Holmqvist has been used to teach the newly added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference shares an assignee with this application. However, the reference qualifies as prior art under 102(a)(1), due to its publication before the filing date of this application.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.